         Case 1:20-cv-01022-MKV Document 21 Filed 08/20/21 Page 1 of 1
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 8/20/2021
 ALBERTO GONZALEZ,

                            Plaintiff,
                                                                1:20-cv-01022 (MKV)
                     -against-
                                                                      ORDER
 JEAN ATELIER, LLC,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff filed a Proposed Order to Show Cause Without Emergency Relief on May 21,

2021 [ECF No. 14] along with two declarations [ECF Nos. 15-16], a Statement of Damages

[ECF No. 17], and a Proposed Default Judgment [ECF No. 18].

       IT IS HEREBY ORDERED that the hearing scheduled for August 25, 2021 at 2:30pm is

adjourned for failure to comply with the Court’s Individual Rules. Plaintiff is admonished to

review the Rules if it seeks to file a motion for default judgment.



SO ORDERED.
                                                      _________________________________
Date: August 20, 2021                                 MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
